 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Leo G. Spanos, SBN 261837, Staff Attorney
   Nima Ghazvini, SBN 254758, Staff Attorney
 3 PO Box 5004
   Hayward,CA 94540
 4 (510) 266 - 5580
   (510) 266 - 5589
 5 13trustee@oak13.com
                                   UNITED STATES BANKRUPTCY COURT
 6                                 NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
 7

 8
     In re
 9                                                       Chapter 13 Case No. 19-40887-CN 13

10       Mae Eddie Phillips

11                                                       JOINT PREHEARING STATEMENT FOR
                                                         TRUSTEE'S OBJECTION TO CONFIRMATION
12                                                       AND MOTION TO DISMISS
                                    debtor(s)
13

14

15                                                       HEARING DATE: January 28, 2020
                                                         HEARING TIME: 1:30 pm
16                                                       LOCATION:     Courtroom 215

17

18 Leo G. Spanos, Staff Attorney for Martha G Bronitsky, Chapter 13 Trustee met and conferred with Marc

19 Voisenat on January 13, 2020. Remaining issues:

20 1. Trustee's Motion to Convert Case to Chapter 7: The Debtor is delinquent $2,791 through December

21 2019. In lieu of dismissal for failure to make payments, the case should be converted to Chapter 7 based on

22 the non-exempt equity in Debtor's real property.

23 2. The Debtor's Fifth Amended Chapter Plan (doc. #71) proposes to sell real property by December 14,

24 2019 and complete the case with a 100 percent distribution to unsecured creditors.

25

26

27

28
Case: 19-40887        Doc# 95     Filed: 01/15/20      Entered: 01/15/20 15:36:13          Page 1 of 3
 1 Mr. Voisenat is aware of the issues. The Court entered an order approving sale of real property on

 2 December 16, 2019 (doc. #93), and an escrow has been opened. According to Mr. Voisenat, the only

 3 remaining contingency is for the Debtor to allow a walk-thru of the property by the buyer but the Debtor is

 4 refusing. If the sale does not complete, the Trustee will request conversion to Chapter 7. In the meantime,

 5 Mr. Voisenat will contact the Debtor and attempt to facilitate the closing of escrow.

 6 Date: January 15, 2020                                          /s/ Leo G. Spanos

 7                                                                 Signature of Leo G. Spanos
                                                                   Staff Attorney for Martha G. Bronitsky
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-40887       Doc# 95       Filed: 01/15/20      Entered: 01/15/20 15:36:13         Page 2 of 3
 1 In re
           Mae Eddie Phillips                        Chapter 13 Case No. 19-40887-CN 13
 2                               debtor(s)
 3
                                      CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Mae Eddie Phillips                            Marc Voisenat Atty
10   5273 Locksley Ave                             2329 A Eagle Ave
     Oakland,CA 94618                              Alameda,CA 94501
11
     (Debtor(s))                                   (Counsel for Debtor)
12

13                                                 /s/ Colleen Cazadamont
     Date: 1/15/2020
                                                   Colleen Cazadamont
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-40887       Doc# 95     Filed: 01/15/20     Entered: 01/15/20 15:36:13        Page 3 of 3
